q

 

/

AO 245B (CASDRev. 02/18) Judgment in a Crirninal Case

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA g$U

 

UCI 112018

CLERK. Li`$ ibi§§'l'$?i(,"i` COURT

ERN ggg'rs=;ro“l z'I)F ':,M_N-“ORN|A
i'“'.-Ll='UTY

 

 

UNITED sTATEs oF AMERICA JUDGMENT IN A CRIMIN`AL CASE`
V (For Offenses Committed On or After Novernber 1, 1987)

RoBERTo CARLos sANCHEz-LOOR (2)

Case Number: l'/'CR1656-DMS

Gerald McFadden CJA
Defendant’s Attomey
REGLSTRATION No. 62282298

\:| _
THE DEFENDANT:
pleaded guilty to count(s) l of the Superseding Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense
21 USC 952, 960, 963 CONSPIRACY TO DISTRlBUTE COCAINE INTENDED FOR
UNLAWFUL [MPORTATION

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:I The defendant has been found not guilty on count(s)

Count

Number| s}
IS

 

Count(s) ln underlying Indicnnent are dismissed on the motion of the United States.

g Assessment : $100.00 ordered waived.

IVTA Assessment*: $

|:| n
*Justice for Victims of Trafflcl<ing Act of 2015, Pub. L. No. 114~22.
No fine |:| Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of

any material change in the defendant’s economic circumstances

October 11` 2018

Date of Imposition of Sentence
541

HON. DANA M. 'sABRAW

UNITED STATES DISTRICT JUDGE

17CR1 656-DMS

tr AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ROBERTO CARLOS SANCHEZ~LOOR (2) Judgment - Page 2 of 2
CASE NUMBER: 17CR1656-DMS

M§QB_DM
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
NINETY-SD( (96) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

1313

The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
|:l at A.l\/l. on

 

E as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
|:| as notified by the United States Marshal.
ij as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSI-IAL

17CR1656-DMS

